Case 1:19-cv-11355-GBD-SLC Document 64 Filed 02/06/20 Page 1of5

. UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STONEWAY CAPITAL CORPORATION, a
Canadian Corporation,

Plaintiff,
CASE NO.: 1:19-cv-11355-GBD-SLC

STEMENS ENERGY, INC., a Delaware

)
)
)
)
)
v. )
)
)
Corporation, )
)

Defendant. )

)

ORDER TO SHOW CAUSE FOR AN ORDER OF ATTACHMENT AND
TEMPORARY RESTRAINING ORDER IN AID OF ARBITRATION

Based on Siemens Energy, Inc.’s (“Siemens”) Memorandum of Law in Support of Motion
for an Order to Show Cause for an Order of Attachment and a Temporary Restraining Order in Aid
of Arbitration (“Memorandum”), dated February 6, 2020, the affidavits of Thomas Bundesmann
dated November 27, 2019 and J anuary 14, 2020, the affidavit of Jesse W. Lincoln, dated February
6, 2020, and the other exhibits cited in the Memorandum, the Court finds as follows.

ASser eS

s-of its claims against

   

Siemens

Stoneway Capital Corporation (“Stoneway’’) pending in the ICC arbitration to recover past due
| | Claims

payments owed to Siemens by Stoneway. Siemens a breach of
contract ela: The parties entered into the Amended and Restated Turkey Construction Contract
(“Contract”), and Siemens performed its work under the Contract (Ex. 1 44, 16, 17); Siemens
invoiced Stoneway for contractually specified milestones achieved during construction (Id. J] 13,
17); if Stoneway wished to dispute any invoice, the Contract required it do so within five business

days of receiving that invoice (Ud. § 15); if Stoneway failed to dispute the invoices within five

business days, the invoices became due, under the express terms of the Contract (Ex. 2 J 12.2);
Case 1:19-cv-11355-GBD-SLC Document 64 Filed 02/06/20 Page 2 of 5

Stoneway did not dispute any invoice within this timeframe (Ex. 1 7 18); Stoneway breached the
contract by failing to pay the past due invoices for Siemens’ completed work. (/d. Ff 18, 34; Ex. 21

{ 6). Siemens is therefore damaged by Stoneway’s breach in the amount of at least $25,231,815.41.

Seeks Clavming hl |
Siemens wil-seuffertrreparabteimpury absent a temporary restraining ordey Without a

temporary restraining order, Stoneway may dispose of or transfer its assets, including a

(Bx. 219.6).

“Payment Account” that Stoneway is required to keep fully funded with the Contract Price (less
prior payments) to “solely be used for payments under the Contract” (Ex. 2 § 12.3), causing
Stoneway to be unable to pay any arbitration award entered against it in \ the future.
Si Ce Oeste favors the i issuance of a temporary restraining order. The
requested provisional relief seeks only to preserve Siemens’ ability to collect the amount
determined in the arbitration to be owed to Siemens by Stoneway and to require Stoneway to
comply with an obligation the Contract expressly requires (i.e., to keep the Payment Account
fully funded per section 12.3 of the Contract). If Stoneway is not prohibited from disposing of or
transferring its assets, the contractually required security of the fully funded Payment Account
may disappear and Siemens will potentially be deprived of its opportunity to collect any
arbitration award for sums Siemens is owed for work it performed under the Contract (see Ex. 1
mest) Siemans claims thos |

Finally, Without a temporary restraining order, the arbitration award to which Siemens is
likely entitled may be rendered ineffectual. First, Stoneway’s consistent failure to pay Siemens’
invoices (Ex. 1 § 16) demonstrates its likely inability to pay a future arbitration award. Second,

Stoneway’s own filings suggest that it may be forced into bankruptcy. (Doc. 53 at 6, 10-11, 15.)

Further, Stoneway’s failure to pay the invoiced amounts owed suggests it did not comply with
Case 1:19-cv-11355-GBD-SLC Document 64 Filed 02/06/20 Page 3 of5

. the terms of the parties’ Contract that require Stoneway to maintain the total Contract Price (less
amounts already paid) in the Payment Account. (Ex. 2 § 12.3) Had Stoneway done so, it would
have been able to pay Siemens the amounts it is owed as they became due.

Based on the foregoing, having found sufficient reason being alleged and good cause
appearing, it is hereby

ORDERED that Stoneway show cause before this Court, at Room HAL [11 A], United
States Courthouse, 500 Pearl Street, New York, New York, on F € bs PUOL 4 [ 21620 [February
; : 7
12, 2020], at [O. 3 O 0.99, [10:30 a.m.], or as soon thereafter as counsel may be heard, why an
order should not be issued: (i) granting Siemens an order of attachment in aid of arbitration directing
the sheriff to levy upon such property in which Stoneway has an interest as will satisfy the amount
of $25,231,815.41, which is the sum of the unpaid invoices owed to Siemens plus interest calculated
to be due and owing as of January 13, 2020, plus probable interest, costs, attorney’s fees, and the
sheriffs fees, pursuant to Rule 64 of the Federal Rules of Civil Procedure and Section 7502(c) of

~ New York’s Civil Practice Law and Rules and (ii) granting Siemens such other relief as this Court

‘deems just and proper; and it is further

 

 
Case 1:19-cv-11355-GBD-SLC Document 64 Filed 02/06/20 Page 4 of5

@

 

 

 

Siem-ens-on-or-befere 5 at
ORDERED that service of a copy of this Order to Show Cause and of the papers submitted
in support thereof by hand, ECF delivery, or email delivery upon counsel for Stoneway on or before
0p 5:00] on F ebruary _f_ 7 [@], 2020, shall be deemed good and sufficient service hereof:
and
ORDERED that Stoneway shall serve ary answering and responsive papers, if any, by hand
or email delivery on Siemens’ counsel on or before the Leg day of February, 2020, and it is
further |
ORDERED that Siemens shall serve any reply papers by hand or email delivery on counsel

- for Stoneway on or before the fo” Md [44] day of February, 2020; and it is further
Case 1:19-cv-11355-GBD-SLC Document 64 Filed 02/06/20 Page 5 of 5

ORDERED that an oral argument on the Motion for Order of Attachment will held on the
fae a 2") day of February, 2020 at /4 : 3 [10:30 am.] in Courtroom //4_ [11A] United States
Courthouse, 500 Pearl Street, Room New York, New York.

Dated: February 6, 2020

Issued:

8 Duis
Unie Sits District Judge

 
